t c summary opinion united_states tax_court donald ray hartley petitioner v commissioner of internal revenue respondent docket no 2380-06s filed date donald ray hartley pro_se lauren b epstein for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case petitioner fraudulently underpaid his federal income taxes for and and subsequently agreed to the assessment of deficiencies for those years respondent then determined civil_fraud penalties under sec_6663 despite petitioner’s stipulation as well as the record’s independent demonstration that he filed fraudulent_returns with intent to evade tax petitioner contends that imposition of civil_fraud penalties would be unfair thus the issue for decision is whether respondent’s penalty determination should be sustained we hold that it should background most of the facts have been stipulated and they are so found we incorporate by reference the parties’ extensive stipulation of facts and accompanying exhibits at the time that the petition was filed donald ray hartley resided in jacksonville florida in early petitioner told his brother-in-law that he needed someone to help him file several years’ worth of delinquent federal_income_tax returns petitioner had not yet filed for those years because he knew he would owe money petitioner’s brother-in-law introduced him to a man named robert rudolph mr rudolph who was then employed by the internal_revenue_service irs as a tax_auditor mr rudolph told petitioner that he ie mr rudolph could either prepare correct returns and petitioner could then pay tax interest and applicable penalties or he could prepare returns that would generate refunds but only if petitioner agreed to split the refunds with him petitioner opted for the second alternative and agreed to file false returns petitioner knew that if he filed false returns he would be acting illegally acting pursuant to the foregoing arrangement petitioner filed returns with the irs fraudulently claiming among other things head_of_household filing_status the earned_income_credit a dependency_exemption for an individual who was not his dependent dependent care expenses that were not paid_by petitioner a net_loss from a nonexistent schedule c business and a net_loss from farming a nonexistent strawberry farm as a result petitioner received fraudulent refunds totaling dollar_figure petitioner underpaid his taxes for the years at issue by a total of dollar_figure the underpayment_of_tax for each of the years in issue was due to fraud with the intent to evade tax in date petitioner gave mr rudolph approximately dollar_figure from one of his refund checks despite receiving so stipulated but even without that stipulation we would so conclude based on the overwhelming weight of the evidence additional refund checks petitioner did not make any further payments to mr rudolph because he knew that mr rudolph was then under investigation by the authorities apparently so was petitioner in date petitioner pleaded guilty to one count of violating u s c sec c a bribery of public officials and the corresponding judgment was entered in date petitioner was sentenced to months’ home detention and years’ probation petitioner also agreed--as a condition of his probation--to cooperate with the irs in the collection of all outstanding taxes interest and penalties in date respondent sent petitioner a form_4549 income_tax examination changes showing the proposed changes to petitioner’s income_tax returns for and the proposed changes resulted in a total balance due including interest and civil_fraud penalties under sec_6663 of dollar_figure petitioner objected to imposition of the fraud penalties but agreed to the adjustments related to the underpayments of tax while his objection to the fraud penalties was being processed petitioner submitted a form_656 offer_in_compromise oic for all tax years in the oic petitioner offered to the interest owed was calculated only to date and the penalty calculations were made only to date pay dollar_figure his reasons as stated in the oic for thinking that he should be entitled to relief from interest and penalties included inter alia by agreeing to enter a plea i spared the government the time and expense of indicting me by entering into a plea agreement i spared the government the time and expense of trying me by completing my probationary period without serious incident i spared the government the time and expense of re-sentencing and incarcerating me petitioner also disputed his ability to pay and he argued that it would create an economic hardship and be unfair and inequitable to require him to pay the interest and penalty portions of his potential liability not surprisingly petitioner’s oic was rejected in response to petitioner’s disagreement with the civil_fraud penalties respondent mailed petitioner a second form_4549 this one showed an amount due of only dollar_figure and specifically excluded civil_fraud penalties the form_4549 noted that interest would be calculated at the time of assessment petitioner signed the form_4549 and a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax this amount represented the sum of the underpayments of tax for the taxable years in issue waiver on date tax and interest were assessed thereafter on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 showing an amount owed of dollar_figure petitioner responded by mailing a check to respondent for dollar_figure on or about date the issue of the underpayments of tax having been resolved respondent mailed to petitioner on date the notice_of_deficiency from which petitioner appealed to this court in the notice respondent determined civil_fraud penalties under sec_6663 for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner contends that because he paid the amount owed listed on the notice_of_federal_tax_lien filing he should not have to pay any additional_amount he seeks to have us direct the irs to withdraw the lien he also contends that it would be unfair to require him to pay any amount in addition to the underpayments of tax because paying such additional_amounts would deprive him of all assets he thus seeks relief from the civil_fraud penalties and statutory interest we address petitioner’s contentions in turn below discussion a the federal_tax_lien petitioner asks us to direct the irs to withdraw the tax_lien currently in place for the taxable years and he claims he paid his debt in full and complains that the lien remains however in the context of this action for redetermination we lack jurisdiction to consider much less grant the relief requested by petitioner the internal_revenue_service restructuring and reform act of 112_stat_685 publaw_105_206 was enacted into law on date sec_3401 of that act 112_stat_746 grants this court jurisdiction to review the commissioner’s determination as to the propriety of filing a notice_of_federal_tax_lien under sec_6320 or a proposed levy on property under sec_6330 in a collection review action this court’s jurisdiction under sec_6320 and sec_6330 depends in part on the issuance of a notice_of_determination by respondent’s office of appeals after the taxpayer has requested an administrative hearing following the issuance by respondent’s collection_division of either a final notice_of_intent_to_levy see sec_6330 or a notice of filing of federal_tax_lien see sec_6320 see 117_tc_122 116_tc_263 114_tc_492 see also rule b petitioner never requested an administrative hearing instead he responded to the notice_of_federal_tax_lien filing by mailing in a check thus because petitioner never requested a hearing respondent had no occasion to issue a notice_of_determination in short the petition in this case was filed in response to a notice_of_deficiency issued pursuant to sec_6213 and not a notice_of_determination under sec_6320 or sec_6330 therefore we may not and we shall not address the propriety of the filing of the lien in this case b the notice_of_deficiency when petitioner first disputed imposition of the civil_fraud penalties the irs bifurcated petitioner’s potential liabilities into two parts underpayments of tax the assessment of which was agreed to by petitioner when he signed the form_4549 and the waiver in date and the civil_fraud penalties subsequently determined in the notice_of_deficiency sent to petitioner in date our jurisdiction in the instant case is based on the notice_of_deficiency further on the subject of this court’s jurisdiction it is clear that in an action for redetermination such as the present one matters involving statutory interest under sec_6601 are not generally before us and will therefore not be considered e g 13_f3d_54 2d cir 107_tc_249 64_tc_589 sec_6663 provides that if any part of an underpayment_of_tax required to be shown on an income_tax return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment that is attributable to fraud the notice_of_deficiency determined that petitioner was liable for the 75-percent penalty based on the entire underpayment for each of the taxable years in issue the commissioner’s determinations are ordinarily presumed to be correct and generally the taxpayer bears the burden of proving otherwise rule a 290_us_111 however this is not the case when fraud is alleged see sec_7454 in that instance the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 796_f2d_303 9th cir affg tcmemo_1984_601 fraud is never presumed but is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir see also 55_tc_85 as previously stated the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b in particular the commissioner must prove that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 398_f2d_1002 3d cir 80_tc_1111 in order to carry this burden the commissioner must prove for each year before the court that an underpayment_of_tax exists and that a portion of the underpayment is due to fraud 94_tc_654 in the instant case respondent has met his burden and proven that imposition of the civil_fraud penalty for each of the years in issue is appropriate the record in this case clearly supports the finding that petitioner’s federal tax returns for and were fraudulent in this regard the record includes an extensive stipulation of facts that not only details petitioner’s efforts to commit fraud but also includes petitioner’s express admission that he filed false returns with intent to evade tax in short petitioner filed fraudulent_returns concealing the fact that he owed taxes in an attempt to obtain refunds to which he was not entitled sec_6663 provides that if the commissioner establishes that any portion of the underpayment is attributable to fraud then the entire underpayment is treated as attributable to fraud except with respect to the portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud in this case the entire underpayment_of_tax for each year was due to petitioner’s fraud --petitioner admits as much--and thus we sustain the imposition of the 75-percent penalty on the entire amount of each year’s underpayment as previously stated petitioner does not dispute the fact that his returns for the years at issue were fraudulent nor does he offer any evidence to show that the fraud_penalty should be imposed on less than the entire underpayment for each year rather petitioner expresses concern that he will suffer economic hardship if he is required to pay the penalties determined in the notice_of_deficiency and statutory interest he asks the court to grant him any relief to which he may be entitled by law regulation or equity in other words petitioner audaciously asks the court to relieve him of the consequences of violating the very laws and regulations that he now attempts improvidently we might add to invoke as for relief based in equity it is worth noting that petitioner is seeking to be put in the same position as he would have been if he had simply filed his tax returns properly in the first place even if we were permitted to entertain arguments based solely in equity we would not sanction petitioner’s egregious violation of the law by permitting him to avoid the consequences of his own choices there are too many taxpayers who unintentionally run afoul of the internal_revenue_code and yet are required to pay interest and applicable penalties to even consider relieving petitioner of liability on equitable grounds further it was a condition of petitioner’s probation that he cooperate with the irs in the collection of all outstanding taxes interest and penalties we are unclear on how petitioner is able to say he has satisfied that condition when he proposes that the penalties associated with his conduct be overlooked petitioner is liable for the 75-percent civil_fraud penalty as determined in the notice_of_deficiency and no argument-- legal or equitable--persuades us otherwise to reflect our disposition of the disputed issue decision will be entered for respondent the tax_court is a court of limited jurisdiction and lacks general equitable powers 484_us_3
